Putnam Global Sector Funds Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Health Care Fund* Putnam Global Industrials Fund Prospectus Putnam Global Natural Resources Fund Putnam Global Technology Fund 5 | 30 | 09 Putnam Global Telecommunications Fund Putnam Global Utilities Fund** Fund summaries 2 What are each funds main investment strategies and related risks? 20 Who oversees and manages the funds? 31 How do the funds price their shares? 41 How do I buy fund shares? 42 How do I sell or exchange fund shares? 49 Policy on excessive short-term trading 51 Distribution plans and payments to dealers 54 Fund distributions and taxes 56 Financial highlights 58 * Prior to January 2, 2009, Putnam Global Health Care Fund was known as Putnam Health Sciences Trust. ** Prior to January 2, 2009, Putnam Global Utilities Fund was known as Putnam Utilities Growth and Income Fund. Class A, B, C, M, R and Y shares Investment Category: Global Sector This prospectus explains what you should know about these mutual funds before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages these funds. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. You may be eligible for a reduced sales charge. See How do I buy fund shares? for details. Fund summaries Goals Each fund seeks capital appreciation, except Global Utilities Fund, which seeks capital growth and current income. Main investment strategies  Global stocks  Global investing. The use of the term global in each funds name is meant to emphasize that we look for investment opportunities on a worldwide basis and that our investment strategies are not constrained by the countries or regions in which companies are located. We seek to invest mainly in common stocks of such U.S. or foreign companies in the group of industries indicated by the funds name that we believe have favorable investment potential. As a result, the portions of the fund that are invested in U.S. and foreign companies will change over time based on both the number and size of U.S. and foreign companies in such group of industries and on our assessment of the relative investment potential of such companies. By way of illustration, the table below lists, as of April 30, 2009, the allocation between U.S. and foreign companies reflected in key market indexes used to evaluate each funds performance: Fund Benchmark U.S. Foreign Global Consumer Fund MSCI World Consumer Discretionary 52.21% 47.79% and Staples Index Global Energy Fund MSCI World Energy Index 53.72% 46.28% Global Financials Fund MSCI World Financials Index 33.27% 66.73% Global Health Care Fund MSCI World Health Care Index 61.96% 38.04% Global Industrials Fund MSCI World Industrials Index 47.58% 52.42% Global Natural Resources Fund MSCI World Energy & Materials Index 43.40% 56.60% Global Technology Fund MSCI World Information 76.73% 23.27% Technology Index Global Telecommunications Fund MSCI World Telecommunications 38.17% 61.83% Services Index Global Utilities Fund MSCI World Utilities Index 38.69% 61.31% As noted above, however, the portions of a funds investments represented by U.S. and foreign companies may differ from those of these indexes based on our assessment of relative investment potential at any particular time.  Global Consumer Fund. We invest mainly in common stocks of companies worldwide engaged in the consumer staples and consumer discretionary products and services industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a 2 Prospectus value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the consumer staples and consumer discretionary products and services industries. Companies that we consider to be principally engaged in the consumer staples and consumer discretionary products and services industries include companies primarily engaged in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. Consumer staples are generally essential products for which demand tends to remain stable over economic cycles, such as food, beverages, tobacco and household and personal care products. Consumer discretionary products and services are generally non-essential products and services for which demand tends to increase as consumers disposable income increases, such as automobiles, apparel, electronics, home furnishings, and travel and leisure products and services. We consider a company to be in the consumer staples and consumer discretionary products and services industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Energy Fund. We invest mainly in common stocks of companies worldwide in the energy industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the energy industries. Companies that we consider to be principally engaged in the energy field include companies involved in the exploration, production, development and refinement of conventional sources of energy such as oil, gas, electricity and coal, and alternative sources of energy such as nuclear, geothermal, oil shale, wind and solar power. We consider a company to be in the energy industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Financials Fund. We invest mainly in common stocks of companies worldwide in the financial industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the financial industries. Companies that we consider to be principally engaged in the financial services industries include commercial and investment banks, savings Prospectus 3 and loans organizations, brokerage and asset management firms, insurance companies, real estate investment trusts and real estate investment and development companies. We consider a company to be in the financial industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Health Care Fund. We invest mainly in common stocks of companies worldwide in the health care industries. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the health care industries. We consider a company to be in the health care industries if, at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in large and midsized companies, although we can invest in companies of any size.  Global Industrials Fund. We invest mainly in common stocks of companies worldwide in the industrial products, services or equipment industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the industrial products, services or equipment industries. Companies that we consider to be principally engaged in the industrial products, services or equipment industries include companies involved in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. These companies may include manufacturers of civil or military aerospace and defense equipment, building components and home improvement products and equipment, civil engineering firms and large-scale contractors, companies producing electrical components or equipment, manufacturers of industrial machinery and industrial components and products, providers of commercial printing services, and companies providing transportation services. We consider a company to be in the industrial products, services or equipment industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Natural Resources Fund. We invest mainly in common stocks of companies worldwide in the energy and other natural resources industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets 4 Prospectus in securities of companies in the energy or other natural resources industries. We consider a company to be in the energy or other natural resources industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Technology Fund. We invest mainly in common stocks of companies worldwide in the technology industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the technology industries. Companies that we consider to be principally engaged in the technology industries include companies which have, or will develop, products, processes or services that will provide, or will benefit signifi-cantly from, technological advances and improvements. We consider a company to be in the technology industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Telecommunications Fund. We invest mainly in common stocks of companies worldwide in the telecommunication industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in securities of companies in the telecommunication industries. Companies that we consider to be principally engaged in the telecommunication industries include companies which primarily develop, manufacture or sell communications services or communications equipment. We consider a company to be in the telecommunication industries if at the time of investment we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  Global Utilities Fund. We invest mainly in common stocks of companies worldwide in the utilities industries that we believe have favorable investment potential. For example, we may purchase stocks of companies with stock prices that reflect a value lower than that which we place on the company. We may also consider other factors we believe will cause the stock price to rise. Under normal circumstances, we invest at least 80% of the funds net assets in equity investments of companies worldwide in the utilities industries. We consider a company to be in the utilities industries if, Prospectus 5 at the time of investment, we determine that at least 50% of the companys assets, revenues or profits are derived from these industries. We invest mainly in midsized and large companies, although we can invest in companies of any size.  All funds. We may engage in a variety of transactions involving derivatives (such as futures, options, warrants and swap contracts), and engage in short sales of securities, which may effectively create leverage. Main risks The main risks that could adversely affect the value of each funds shares and the total return on your investment include:  Foreign risk  the risks of investing outside the United States, such as currency fluctuations, economic or financial instability, lack of timely or reliable financial information and unfavorable political or legal developments. These risks are increased for investments in emerging markets.  Industry focus risk  the risks of investing in a single or limited group of industries. Investments in a single or limited group of industries, even though representing interests in different companies within these industries, may be affected by common economic forces and other factors. This vulnerability to factors affecting the single or limited group of industries in which the fund invests is significantly greater than it would be for a fund that invests in a broader range of industries, and may result in greater fund losses and volatility.  Non-diversification risk  the risk of investing in fewer issuers than a fund that invests more broadly. Other than Global Natural Resources Fund and Global Utilities Fund , each fund is non-diversified, which means that it may invest more of its assets in the securities of fewer issuers than a diversified fund. The funds ability to invest in fewer issuers increases its vulnerability to factors affecting a single investment; therefore a fund may be more exposed to the risks of loss and volatility than a fund that invests more broadly. The Board of Trustees has approved, subject to shareholder approval, that each of Global Natural Resources Fund and Global Utilities Fund modify its investment classification from a diversi-fied fund to a non-diversified fund under the Investment Company Act of 1940, as amended. If shareholders of each fund approve this change in investment clas-sification for their fund, then the risk of non-diversification discussed here may also apply to that fund.  Equity risk  the risk that the stock price of one or more of the companies in a funds portfolio will fall, or will fail to rise. Many factors can adversely affect a stocks performance, including both general financial market conditions and factors related to a specific company or industry. This risk is generally greater for small and midsized companies, which tend to be more vulnerable to adverse developments. 6 Prospectus  Market risk  the risk that movements in financial markets will adversely affect the price of each funds investments, regardless of how well the companies in which we invest perform.  Derivatives risk  the risk that a funds use of derivatives will cause losses due to increased exposure to the risks described above, the unexpected effect of market movements on a derivatives price, or the potential inability to terminate derivatives positions.  Short sales risk  the risk that a fund that engages in short sales of securities may incur losses if the securities appreciate in value and may experience higher volatility due to leverage resulting from investing the proceeds of securities sold short. You can lose money by investing in a fund. A fund may not achieve its goal, and is not intended as a complete investment program. An investment in a fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Investor profiles Each fund, except Global Utilities Fund , is designed for investors seeking capital appreciation and who are willing to wait out short-term market fluctuations. Global Utilities Fund is designed for investors seeking capital growth and current income and who are willing to wait out short-term market fluctuations. Each fund discourages short-term trading activity. An investment in a fund should not be your sole investment. However, any or all of the funds may be appropriate as part of a portfolio of funds with different investment strategies, such as growth, blend, value, and income. Ask your financial representative for details. Past performance Global Consumer Fund, Global Energy Fund, Global Financials Fund, Global Industrials Fund, Global Technology Fund and Global Telecommunications Fund Performance information for each fund listed above will be available after each fund completes a full calendar year of operation. Global Health Care Fund The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. Although this information can be valuable, effective January 2, 2009, the fund began mainly investing in common stocks of companies worldwide in the health care industries. Therefore, because performance prior to January 2, 2009 reflected a main investment strategy focused on common stocks of U.S. companies in the health care industries, performance prior to January 2, 2009 may have differed if the fund had invested mainly in common Prospectus 7 stocks of companies worldwide in the health care industries. It is important to remember that past performance is not necessarily an indication of future results. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the funds class A shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Calendar year total returns for Class A shares Annual performance of A shares at NAV  Year-to-date performance through 3/31/09 was 3.02%.  In the funds best calendar quarter during this period (Q1 00), a $1,000 investment would have grown 15.20% to $1,152.  In the funds worst calendar quarter during this period (Q1 01), a $1,000 investment would have declined 22.70% to $773. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class A before taxes 21.88% 0.55% 0.16% Class A after taxes on distributions 23.34% 2.04% 1.08% Class A after taxes on distributions and sale of fund shares 12.41% 0.46% 0.15% Class B before taxes 21.26% 0.35% 0.31% Class C before taxes 18.46% 0.12% 0.30% Class M before taxes 20.41% 0.58% 0.42% Class R before taxes 17.32% 0.39% 0.19% Class Y before taxes 16.92% 0.89% 0.66% MSCI World Health Care Index (no deduction for fees, expenses or taxes) 21.50% 0.82% N/A 8 Prospectus This table compares the funds performance to that of one broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See Costs associated with your investment for details.) Class A and class M share performance reflects the current maximum initial sales charges. Class B and class C share performance reflects the maximum applicable deferred sales charge assuming shares had been redeemed on 12/31/08 and, for class B shares, does not assume conversion to class A shares. For periods before the inception of class C shares (7/26/99), class R shares (1/21/03) and class Y shares (4/4/00), performance shown for these classes in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C and class R shares, but not adjusted to reflect the absence of 12b-1 fees on class Y shares. The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Health Care Index, a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the health care sector. The MSCI World Health Care Index commenced on January 1, 2001. The funds performance was previously compared to the S&P 500 Index, an unmanaged index of common stock performance. The funds performance was also previously compared to the S&P 500 Equal Weight Health Care Index, which comprises the same constituents of the S&P 500 Health Care Index, focusing on large-cap issues in the health-care industry, but is equal weighted instead of market-capitalization weighted like the S&P 500 Index. These indices were replaced by the MSCI World Health Care Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P 500 Index for the 1-year, 5-year, 10-year period ending on 12/31/08 were 37.00%, 2.19%, and 1.38%, respectively. The average annual total returns of the S&P 500 Equal Weight Health Care Index for the 1-year, 5-year, 10-year period ending on 12/31/08 were 26.16%, 2.76%, and 5.83%, respectively. After-tax returns reflect the highest individual federal income tax rates but do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. Global Natural Resources Fund The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. The bar chart shows calendar year returns and the average annual total return over the past 10 years for the funds class A shares. Prospectus 9 Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Although this information can be valuable, it is important to remember that past performance is not necessarily an indication of future results. Calendar year total returns for Class A shares Annual performance of A shares at NAV  Year-to-date performance through 3/31/09 was 5.22%.  In the funds best calendar quarter during this period (Q3 05), a $1,000 investment would have grown 19.28% to $1,193.  In the funds worst calendar quarter during this period (Q3 08), a $1,000 investment would have declined 36.41% to $636. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class A before taxes 54.08% 4.47% 7.12% Class A after taxes on distributions 55.07% 1.88% 5.13% Class A after taxes on distributions and sale of fund shares 33.96% 3.95% 5.91% Class B before taxes 53.67% 4.73% 6.95% Class C before taxes 52.05% 4.92% 6.94% Class M before taxes 53.22% 4.44% 6.82% Class R before taxes 51.42% 5.45% 7.48% Class Y before taxes 51.15% 5.89% 7.84% MSCI World Energy & Materials Index (no deduction for fees, expenses or taxes) 42.73% N/A N/A This table compares the funds performance to that of a broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See Costs associated with your investment for details.) 10 Prospectus Class A and class M share performance reflects the current maximum initial sales charges. Class B and class C share performance reflects the maximum applicable deferred sales charge assuming shares had been redeemed on 12/31/08 and, for class B shares, does not assume conversion to class A shares. For periods before the inception of class C shares (7/26/99), class R shares (12/1/03) and class Y shares (10/4/05), performance shown for these classes in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C and class R shares, but not adjusted to reflect the absence of 12b-1 fees on class Y shares. The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Energy & Materials Index, a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the energy and materials sector. The MSCI World Energy & Materials Index commenced on June 1, 2005. The funds performance was previously compared to the S&P 500 Index, an unmanaged index of common stock performance. This index was replaced by the MSCI World Energy & Materials Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P 500 Index for the 1-year, 5-year and 10-year periods ending on 12/31/08 were 37.00%, 2.19% and 1.38%, respectively. After-tax returns reflect the highest individual federal income tax rates but do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. Global Utilities Fund The performance information below gives some indication of the risks and potential rewards associated with an investment in the fund and why a long-term investment horizon is important. Although this information can be valuable, effective January 2, 2009, the funds main investment strategies changed to focus on investments in common stocks of companies worldwide in the utilities industries. As performance prior to January 2, 2009 reflected the funds main investment strategy to focus on common stocks of U.S. companies in the utilities industries, performance prior to January 2, 2009 may have differed if the fund invested mainly in common stocks of companies worldwide in the utilities industries. It is important to remember that past performance is not necessarily an indication of future results. Prospectus 11 The bar chart shows calendar year returns and the average annual total return over the past 10 years for the funds class A shares. Performance figures in the bar chart do not reflect the impact of sales charges. If they did, performance would be less than that shown. Calendar year total returns for Class A shares Annual performance of A shares at NAV  Year-to-date performance through 3/31/09 was 16.97%.  In the funds best calendar quarter during this period (Q2 03), a $1,000 investment would have grown 18.32% to $1,183.  In the funds worst calendar quarter during this period (Q3 08), a $1,000 investment would have declined 19.72% to $803. Average Annual Total Returns (for periods ending 12/31/08) Past Past Past 1 year 5 years 10 years Class A before taxes 34.54% 5.55% 1.13% Class A after taxes on distributions 34.54% 5.12% 0.13% Class A after taxes on distributions and sale of fund shares 21.77% 4.68% 0.55% Class B before taxes 34.46% 5.68% 0.97% Class C before taxes 31.75% 6.02% 0.97% Class M before taxes 33.32% 5.53% 0.86% Class R before taxes 30.69% 6.56% 1.49% Class Y before taxes 30.36% 6.99% 1.81% MSCI World Utilities Index (no deduction for fees, expenses or taxes) 29.39% 11.08% N/A This table compares the funds performance to that of a broad measure of market performance. Unlike the bar chart, this performance information reflects the impact of sales charges. (See Costs associated with your investment for details.) 12 Prospectus Class A and class M share performance reflects the current maximum initial sales charges. Class B and class C share performance reflects the maximum applicable deferred sales charge assuming shares had been redeemed on 12/31/08 and, for class B shares, does not assume conversion to class A shares. For periods before the inception of class C shares (7/26/99), class R shares (12/1/03) and class Y shares (10/4/05), performance shown for these classes in the table is based on the performance of the funds class A shares, adjusted to reflect the appropriate sales charge and the higher 12b-1 fees paid by the class C and class R shares, but not adjusted to reflect the absence of 12b-1 fees on class Y shares. The funds performance for portions of the periods benefited from Putnam Managements agreement to limit the funds expenses. The funds performance is compared to the Morgan Stanley Capital International (MSCI) World Utilities Index, a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets in the utilities sector. The MSCI World Utilities Index commenced on January 1, 2001. The funds performance was previously compared to the S&P Utility Index, an unmanaged index of 40 utility stocks. This index was replaced by the MSCI World Utilities Index, which is more representative of the types of securities generally held by the fund. The average annual total returns of the S&P Utility Index for the 1-year, 5-year, 10-year periods ending on 12/31/08 were -28.98%, 8.29% and 2.72%, respectively. After-tax returns reflect the highest individual federal income tax rates but do not reflect state and local taxes. Actual after-tax returns depend on an investors tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. After-tax returns are not relevant to those investing through 401(k) plans, IRAs or other tax-deferred arrangements. Cost associated with your investment Maximum sales charges and redemption fees (paid directly from your investment) Most Putnam funds include a sales charge when you purchase shares in order to compensate your financial representative for asset allocation and other services. Putnam funds offer a variety of share classes to accommodate different ways of paying the sales charge (up front or over time). It is important to understand that the share classes with low or no up-front sales charge may impose higher ongoing expenses. To discourage short-term trading, most Putnam funds also charge a redemption fee for shares sold or exchanged within 7 days of purchase (within 90 days for certain Putnam funds, including these funds). This table summarizes the fees and expenses you may pay if you invest in a fund. For Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund , expenses represent estimates Prospectus 13 for each funds current fiscal year, which ends on August 31, 2009. For Putnam Global Health Care Fund, Putnam Global Natural Resources Fund and Putnam Global Utilities Fund , expenses are based on each funds last fiscal year. Shareholder Fees (fees paid directly from your investment)* Maximum Deferred Maximum Sales Sales Charge (Load) Charge (Load) (as a percentage of the Maximum Imposed on Purchases original purchase price Redemption Fee *** (as a percentage or redemption proceeds, (as a percentage of total of the offering price) whichever is lower) redemption proceeds) Class A 5.75% NONE ** 1.00% Class B NONE 5.00% 1.00% Class C NONE 1.00% 1.00% Class M 3.50% NONE ** 1.00% Class R NONE NONE 1.00% Class Y NONE NONE 1.00% * Certain investments in class A and class M shares may qualify for discounts on applicable sales charges. See How do I buy fund shares? for details. ** A deferred sales charge of 1.00% on class A shares and of 0.65% on class M shares may be imposed on certain redemptions of shares bought without an initial sales charge. *** A 1.00% redemption fee (also referred to as a short-term trading fee) may apply to any shares that are redeemed (either by selling or exchanging into another fund) within 90 days of purchase. Total Annual Fund Operating Expenses (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The tables below show the applicable funds estimated annual operating expenses for its first fiscal year, which ends on August 31, 2009 (except as otherwise indicated). Global Consumer Fund <> Total Distribution Annual Fund Management and Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.32%) 1.34% Class B 0.70% 1.00% 0.71% 2.41% (0.32%) 2.09% Class C 0.70% 1.00% 0.71% 2.41% (0.32%) 2.09% Class M 0.70% 0.75% 0.71% 2.16% (0.32%) 1.84% Class R 0.70% 0.50% 0.71% 1.91% (0.32%) 1.59% Class Y 0.70% N/A 0.71% 1.41% (0.32%) 1.09% 14 Prospectus Global Energy Fund <> Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.22%) 1.44% Class B 0.70% 1.00% 0.71% 2.41% (0.22%) 2.19% Class C 0.70% 1.00% 0.71% 2.41% (0.22%) 2.19% Class M 0.70% 0.75% 0.71% 2.16% (0.22%) 1.94% Class R 0.70% 0.50% 0.71% 1.91% (0.22%) 1.69% Class Y 0.70% N/A 0.71% 1.41% (0.22%) 1.19% Global Financials Fund <> Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.19%) 1.47% Class B 0.70% 1.00% 0.71% 2.41% (0.19%) 2.22% Class C 0.70% 1.00% 0.71% 2.41% (0.19%) 2.22% Class M 0.70% 0.75% 0.71% 2.16% (0.19%) 1.97% Class R 0.70% 0.50% 0.71% 1.91% (0.19%) 1.72% Class Y 0.70% N/A 0.71% 1.41% (0.19%) 1.22% Global Industrials Fund <> Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.32%) 1.34% Class B 0.70% 1.00% 0.71% 2.41% (0.32%) 2.09% Class C 0.70% 1.00% 0.71% 2.41% (0.32%) 2.09% Class M 0.70% 0.75% 0.71% 2.16% (0.32%) 1.84% Class R 0.70% 0.50% 0.71% 1.91% (0.32%) 1.59% Class Y 0.70% N/A 0.71% 1.41% (0.32%) 1.09% Global Technology Fund <> Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.04%) 1.62% Class B 0.70% 1.00% 0.71% 2.41% (0.04%) 2.37% Class C 0.70% 1.00% 0.71% 2.41% (0.04%) 2.37% Class M 0.70% 0.75% 0.71% 2.16% (0.04%) 2.12% Class R 0.70% 0.50% 0.71% 1.91% (0.04%) 1.87% Class Y 0.70% N/A 0.71% 1.41% (0.04%) 1.37% Prospectus 15 Global Telecommunications Fund <> Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.70% 0.25% 0.71% 1.66% (0.26%) 1.40% Class B 0.70% 1.00% 0.71% 2.41% (0.26%) 2.15% Class C 0.70% 1.00% 0.71% 2.41% (0.26%) 2.15% Class M 0.70% 0.75% 0.71% 2.16% (0.26%) 1.90% Class R 0.70% 0.50% 0.71% 1.91% (0.26%) 1.65% Class Y 0.70% N/A 0.71% 1.41% (0.26%) 1.15%  Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. <> Reflects Putnam Managements contractual obligation to limit fund expenses through 8/31/09. For information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). Global Health Care Fund The table below shows the funds annual operating expenses for the fiscal year ended August 31, 2008 (except as otherwise indicated). Acquired Fund Distribution Operating Total Annual Management And Service Other Expenses Fund Operating Fees (12b-1) Fees Expenses **** Expenses Class A 0.60% 0.25% 0.38% 0.01% 1.24% Class B 0.60% 1.00% 0.38% 0.01% 1.99% Class C 0.60% 1.00% 0.38% 0.01% 1.99% Class M 0.60% 0.75% 0.38% 0.01% 1.74% Class R 0.60% 0.50% 0.38% 0.01% 1.49% Class Y 0.60% N/A 0.38% 0.01% 0.99% **** Estimate of expenses attributable to the funds investments in other investment companies, based on the total annual fund operating expenses of such companies as reported in their most recent shareholder reports (net of any applicable expense limitations). These indirect expenses will vary from time to time depending on the funds investments in other investment companies and their operating expenses. 16 Prospectus Global Natural Resources Fund The table below shows the funds annual operating expenses for the fiscal year ended August 31, 2008 (except as otherwise indicated). Distribution Total Annual And Service Fund Operating Management Fees (12b-1) Fees Other Expenses Expenses Class A 0.66% 0.25% 0.27% 1.18% Class B 0.66% 1.00% 0.27% 1.93% Class C 0.66% 1.00% 0.27% 1.93% Class M 0.66% 0.75% 0.27% 1.68% Class R 0.66% 0.50% 0.27% 1.43% Class Y 0.66% N/A 0.27% 0.93% ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. Global Utilities Fund <> The table below shows the funds annual operating expenses for the fiscal year ended October 31, 2008 (except as otherwise indicated). Total Distribution Annual Fund Management And Service Other Operating Expense Net Fees (12b-1) Fees Expenses Expenses Reimbursement Expenses Class A 0.68% 0.25% 0.26% 1.19% (0.01)% 1.18% Class B 0.68% 1.00% 0.26% 1.94% (0.01)% 1.93% Class C 0.68% 1.00% 0.26% 1.94% (0.01)% 1.93% Class M 0.68% 0.75% 0.26% 1.69% (0.01)% 1.68% Class R 0.68% 0.50% 0.26% 1.44% (0.01)% 1.43% Class Y 0.68% N/A 0.26% 0.94% (0.01)% 0.93% ^ Includes estimated expenses attributable to the funds investments in other investment companies that the fund bears indirectly. <> Reflects Putnam Managements contractual obligation to limit fund expenses through 10/31/09. For information regarding expense limitations, see Charges and Expenses in the SAI. Prospectus 17 How do these fees and expenses look in dollar terms? This example takes the maximum up-front sales charge (or applicable contingent deferred sales charge) and annual operating expenses for each share class and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in a fund for the time periods shown and then, except as shown for class B shares and class C shares, redeem all your shares at the end of those periods. It also assumes a 5% return on your investment each year and that each funds operating expenses remain the same, except that amortization of offering costs (for Global Consumer Fund, Global Energy Fund, Global Financials Fund, Global Industrials Fund, Global Technology Fund and Global Telecommunications Fund) and the effect of any contractual expense reimbursement identified above for a fund is reflected only for the first year of each period shown in the example. The example is hypothetical; your actual costs and returns may be higher or lower. EXAMPLE: Sales charge plus annual operating expenses on a $10,000 investment over time Global Consumer Fund 1 year 3 years Class A $704 $1,011 Class B $712 $992 Class B (no redemption) $212 $692 Class C $312 $692 Class C (no redemption) $212 $692 Class M $530 $945 Class R $162 $540 Class Y $111 $385 Global Energy Fund 1 year 3 years Class A $713 $1,020 Class B $722 $1,002 Class B (no redemption) $222 $702 Class C $322 $702 Class C (no redemption) $222 $702 Class M $540 $954 Class R $172 $549 Class Y $121 $395 18 Prospectus Global Financials Fund 1 year 3 years Class A $716 $1,023 Class B $725 $1,005 Class B (no redemption) $225 $705 Class C $325 $705 Class C (no redemption) $225 $705 Class M $543 $957 Class R $175 $552 Class Y $124 $398 Global Health Care Fund 1 year 3 years 5 years 10 years Class A $694 $946 $1,217 $1,989 Class B $702 $924 $1,273 $2,123* Class B (no redemption) $202 $624 $1,073 $2,123* Class C $302 $624 $1,073 $2,317 Class C (no redemption) $202 $624 $1,073 $2,317 Class M $521 $879 $1,261 $2,330 Class R $152 $471 $813 $1,779 Class Y $101 $315 $547 $1,213 Global Industrials Fund 1 year 3 years Class A $704 $1,011 Class B $712 $992 Class B (no redemption) $212 $692 Class C $312 $692 Class C (no redemption) $212 $692 Class M $530 $945 Class R $162 $540 Class Y $111 $385 Global Natural Resources Fund 1 year 3 years 5 years 10 years Class A $688 $928 $1,187 $1,924 Class B $696 $906 $1,242 $2,059* Class B (no redemption) $196 $606 $1,042 $2,059* Class C $296 $606 $1,042 $2,254 Class C (no redemption) $196 $606 $1,042 $2,254 Class M $515 $861 $1,231 $2,267 Class R $146 $452 $782 $1,713 Class Y $95 $296 $515 $1,143 Prospectus 19 Global Technology Fund 1 year 3 years Class A $730 $1,037 Class B $740 $1,019 Class B (no redemption) $240 $719 Class C $340 $719 Class C (no redemption) $240 $719 Class M $558 $971 Class R $190 $567 Class Y $139 $413 Global Telecommunications Fund 1 year 3 years Class A $709 $1,017 Class B $718 $998 Class B (no redemption) $218 $698 Class C $318 $698 Class C (no redemption) $218 $698 Class M $536 $950 Class R $168 $546 Class Y $117 $391 Global Utilities Fund 1 year 3 years 5 years 10 years Class A $688 $930 $1,191 $1,934 Class B $696 $908 $1,246 $2,069* Class B (no redemption) $196 $608 $1,046 $2,069* Class C $296 $608 $1,046 $2,263 Class C (no redemption) $196 $608 $1,046 $2,263 Class M $515 $863 $1,235 $2,277 Class R $146 $455 $786 $1,723 Class Y $95 $299 $519 $1,154 * Reflects conversion of class B shares to class A shares, which pay lower 12b-1 fees. Conversion occurs eight years after purchase.  Reflects Putnam Managements contractual obligation to limit fund expenses through 8/31/09.  Reflects Putnam Managements contractual obligation to limit fund expenses through 10/31/09. What are each funds main investment strategies and related risks? This section contains greater detail on each funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward generally go hand in hand; the higher the potential 20 Prospectus reward, the greater the risk. As mentioned in the fund summary, we pursue the funds goal by investing mainly in stocks of companies worldwide in the group of industries indicated by the funds name. For Global Consumer Fund, Global Energy Fund, Global Financials Fund, Global Industrials Fund, Global Natural Resources Fund, Global Technology Fund, and Global Telecommunications Fund , under normal market conditions, each fund intends to invest in at least five different countries and at least 40% (or, if less, 10% less than the percentage of the funds benchmark represented by foreign companies) of its net assets in securities of foreign companies. For Global Utilities Fund , under normal market conditions, the fund intends to invest in at least five different countries and at least 40% of its net assets in securities of foreign companies. For this purpose, we will consider a company to be a foreign company if we determine that the companys securities trade on a market outside of the United States, the company is headquartered or organized outside of the United States, the company derives a significant portion of its revenues or profits outside of the United States, the company is included in an index which is representative of regions outside the United States, or the company is significantly exposed to the economic fortunes and risks of regions outside the United States. We may consider, among other factors, a companys valuation, financial strength, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments.  Common stocks. Common stock represents an ownership interest in a company. The value of a companys stock may fall as a result of factors directly relating to that company, such as decisions made by its management or lower demand for the companys products or services. A stocks value may also fall because of factors affecting not just the company, but also companies in the same industry or in a number of different industries, such as increases in production costs. The value of a companys stock may also be affected by changes in financial markets that are relatively unrelated to the company or its industry, such as changes in interest rates or currency exchange rates. In addition, a companys stock generally pays dividends only after the company invests in its own business and makes required payments to holders of its bonds and other debt. For this reason, the value of a companys stock will usually react more strongly than its bonds and other debt to actual or perceived changes in the companys financial condition or prospects. Stocks of smaller companies may be more vulnerable to adverse developments than those of larger companies. Growth stocks  Stocks of companies we believe are fast-growing may trade at a higher multiple of current earnings than other stocks. The value of such stocks may be more sensitive to changes in current or expected earnings than the values of Prospectus 21 other stocks. If our assessment of the prospects for a companys earnings growth is wrong, or if our judgment of how other investors will value the companys earnings growth is wrong, then the price of the companys stock may fall or not approach the value that we have placed on it. Value stocks  Companies whose stock we believe is undervalued by the market may have experienced adverse business developments or may be subject to special risks that have caused their stocks to be out of favor. If our assessment of a companys prospects is wrong, or if other investors do not similarly recognize the value of the company, then the price of the companys stock may fall or may not approach the value that we have placed on it.  Foreign investments. Foreign investments involve certain special risks, including:  Unfavorable changes in currency exchange rates: Foreign investments are typically issued and traded in foreign currencies. As a result, their values may be affected by changes in exchange rates between foreign currencies and the U.S. dollar.  Political and economic developments: Foreign investments may be subject to the risks of seizure by a foreign government, imposition of restrictions on the exchange or export of foreign currency, and tax increases.  Unreliable or untimely information: There may be less information publicly available about a foreign company than about most U.S. companies, and foreign companies are usually not subject to accounting, auditing and financial reporting standards and practices as stringent as those in the United States.  Limited legal recourse: Legal remedies for investors may be more limited than the remedies available in the United States.  Limited markets: Certain foreign investments may be less liquid (harder to buy and sell) and more volatile than most U.S. investments, which means we may at times be unable to sell these foreign investments at desirable prices. For the same reason, we may at times find it difficult to value the funds foreign investments.  Trading practices: Brokerage commissions and other fees are generally higher for foreign investments than for U.S. investments. The procedures and rules governing foreign transactions and custody may also involve delays in payment, delivery or recovery of money or investments. The risks of foreign investments are typically increased in less developed countries, which are sometimes referred to as emerging markets. For example, political and economic structures in these countries may be changing rapidly, which can cause instability. These countries are also more likely to experience high levels of inflation, deflation or currency devaluation, which could hurt their economies and securities markets. For these and other reasons, investments in emerging markets are often considered speculative. 22 Prospectus Certain of these risks may also apply to some extent to U.S.-traded investments that are denominated in foreign currencies, investments in U.S. companies that are traded in foreign markets or investments in U.S. companies that have significant foreign operations. Industry focus Global Consumer Fund  We invest mainly in companies that we consider to be principally engaged in the manufacture, sale or distribution of consumer staples and consumer discretionary products and services. Events that affect the consumer staples and consumer discretionary products and services industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the consumer staples industries can be significantly affected by demographic and product trends, competitive pricing, marketing campaigns, environmental factors, government regulation, the performance of the overall economy, interest rates and consumer confidence. Similarly, the consumer discretionary industries can be significantly affected by the performance of the overall economy, interest rates, competition, consumer confidence, disposable household income and consumer spending, and changes in demographics and consumer tastes. Global Energy Fund  We invest mainly in companies that we consider to be principally engaged in the energy field. Events that affect the energy industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the energy industries can be significantly affected by fluctuations in energy prices and supply and demand of energy fuels, energy conservation, exploration and production spending, the success of exploration projects, tax and other government regulations, weather or meteorological events, world events and economic conditions. Global Financials Fund  We invest mainly in companies that we consider to be principally engaged in the financial services industries. Events that affect the financial services industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, financial services companies can be significantly affected by availability and cost of capital funds and changes in interest rates, insurance claims activity and general economic conditions. Financial services companies are subject to extensive government regulations, which can limit the types and amounts of loans and other commitments they make and the interest rates and fees they charge and can have a significant impact on profitability. Losses resulting from financial difficulties of borrowers and declines in the value of assets can negatively impact the financial services industries. The financial services industries are also subject to relatively rapid changes as a result of industry consolidation trends Prospectus 23 which may result in distinctions between different financial service segments (for example, banking, insurance and brokerage businesses) becoming less clear. In recent months, the financial services industries have experienced considerable financial distress, which has led to the implementation of government programs designed to ease that distress. Although we reserve the right to determine that it is appropriate to use alternative strategies that are mainly designed to limit losses, including investing solely in the United States, as of the date of this prospectus, we do not presently intend to do so. Global Health Care Fund  We invest mainly in companies that we consider to be principally engaged in the health care industries, encompassing two main groups of companies. The first group includes companies who manufacture health care supplies or provide health care-related services, including distributors of products, providers of basic health care services and owners and operators of care facilities and organizations. The second group includes companies in the research, development, production and marketing of pharmaceuticals and biotechnology products. Events that affect the health care industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include technological advances that make existing products and services obsolete, and changes in regulatory policies concerning approvals of new drugs, medical devices or procedures. In addition, changes in governmental payment systems and private payment systems, such as increased use of managed care arrangements, may be more likely to adversely affect the fund than if the fund were more widely diversified. Global Industrials Fund  We invest mainly in companies that we consider to be principally engaged in the research, development, manufacture, distribution, supply or sale of industrial products, services or equipment. Events that affect the industrial products, services or equipment industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the industrial products, services and equipments industries can be significantly affected by general economic trends, changes in consumer sentiment and spending, commodity prices, technological obsolescence, labor relations, legislation, government regulations and spending, import controls, and worldwide competition, and can be subject to liability for environmental damage, depletion of resources, and mandated expenditures for safety and pollution control. Global Natural Resources Fund  We invest mainly in companies that we consider to be principally engaged in the discovery, development, production or distribution of energy or other natural resources, the development of technologies for the production or efficient use of energy and other natural resources, or the furnishing 24 Prospectus of related supplies or services. Events that affect the energy or other natural resources industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, changes in crude oil prices may affect both those industries that produce, refine and distribute petroleum products and industries that supply alternate sources of energy. In addition, certain natural resources industries are subject to greater governmental regulation than are other industries; therefore, changes in regulatory policies may be more likely to adversely affect the fund. Global Technology Fund  We invest mainly in companies that we consider to be principally engaged in the technology industries. Events that affect the technology industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the technology industries can be significantly affected by obsolescence of existing technology, technological innovations, short product cycles, falling prices and profits, competitive pressures such as new market entrants and aggressive pricing, and general economic conditions. Global Telecommunications Fund  We invest mainly in companies that we consider to be principally engaged in the telecommunication industries. Events that affect the telecommunication industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. For example, the telecommunication industries can be significantly affected by federal and state government regulation of rates of return and services that may be offered, failure to obtain, or delays in obtaining, financial or regulatory approval, intense competition, communications equipment product incompatibility, changing consumer preferences, technological obsolescence, significant capital expenditures and heavy debt burdens. Global Utilities Fund  We invest mainly in companies that we consider to be principally engaged in the utilities industries, such as electric, gas or water utilities and companies that operate as independent producers and/or distributors of power. Events that affect the utilities industries will have a greater effect on the fund than they would on a fund that is more widely diversified among a number of unrelated industries. Examples of such events include increases in fuel and other operating costs, and technological advances that make existing plants, equipment or products obsolete. In addition, changes in regulatory policies concerning the environment, energy conservation, nuclear power and utility pricing, as well as deregulation of certain utility services, may be more likely to adversely affect the fund. Prospectus 25  Small and midsized companies. These companies, some of which may have a market capitalization of less than $1 billion, are more likely than larger companies to have limited product lines, markets or financial resources, or to depend on a small, inexperienced management group. Stocks of these companies often trade less frequently and in limited volume, and their prices may fluctuate more than stocks of larger companies. Stocks of small and midsized companies may therefore be more vulnerable to adverse developments than those of larger companies.  Derivatives. We may engage in a variety of transactions involving derivatives, such as futures, options, warrants and swap contracts. Derivatives are financial instruments whose value depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes or currencies. We may make use of short derivatives positions, the values of which move in the opposite direction from the price of the underlying investment, pool of investments, index or currency. We may use derivatives both for hedging and non-hedging purposes. For example, we may use foreign currency transactions to increase or decrease a funds exposure to a particular currency or group of currencies. We may also use derivatives as a substitute for a direct investment in the securities of one or more issuers. However, we may also choose not to use derivatives, based on our evaluation of market conditions or the availability of suitable derivatives. Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses. The successful use of derivatives depends on our ability to manage these sophisticated instruments. Some derivatives are leveraged, which means that they provide a fund with investment exposure greater than the value of the funds investment in the derivatives. As a result, these derivatives may magnify or otherwise increase investment losses to the fund. The risk of loss from certain short derivatives positions is theoretically unlimited. The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility. Other risks arise from the potential inability to terminate or sell derivatives positions. A liquid secondary market may not always exist for a funds derivatives positions at any time. In fact, many over-the-counter instruments (investments not traded on an exchange) will not be liquid. Over-the-counter instruments also involve the risk that the other party to the derivatives transaction will not meet its obligations. For further information about the risks of derivatives, see the SAI. 26 Prospectus  Short sales. We may engage in short sales, which are transactions in which a fund sells a security it does not own to a third party by borrowing the security in anticipation of purchasing the same security at the market price on a later date to close out the short position. The price the fund pays at the later date may be more or less than the price at which the fund sold the security. If the price of the security sold increases between the time of the short sale and the time the fund replaces the borrowed security, the fund will incur a loss which is theoretically unlimited. The funds investment strategy of reinvesting proceeds received from selling securities short may effectively create leverage, which can amplify the effects of market volatility on the funds share price and make the funds returns more volatile. This is because leverage tends to magnify the effect of any increase or decrease in the value of the funds portfolio securities. The use of leverage may also cause the fund to liquidate portfolio positions when it would not be advantageous to do so in order to satisfy its obligations.  Other investments. In addition to the main investment strategies described above, we may make other types of investments, such as investments in preferred stocks, convertible securities, debt instruments and, in the case of the Global Utilities Fund , asset-backed securities. The fund may also loan its portfolio securities to earn additional income. These practices may be subject to other risks, as described in the SAI.  Alternative strategies. Under normal market conditions, we keep the funds portfolio fully invested, with minimal cash holdings. However, at times we may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses, including investing solely in the United States. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities, and may prevent the fund from achieving its goal.  Changes in policies. The Trustees may change the funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated.  Portfolio transactions and portfolio turnover rate. The funds daily transactions on stock exchanges, commodities markets and futures markets involve costs that are reflected in the funds total return but not in the Total Annual Fund Operating Expenses. The following tables show the brokerage commissions, if any, that were paid by each fund during the fiscal year, as well as commissions paid to brokers who also provided research services, in dollar amounts and as a percentage of the funds average net assets. Prospectus 27 Brokerage Percentage of funds commissions average net assets Global Consumer Fund N/A N/A Global Energy Fund N/A N/A Global Financials Fund N/A N/A Global Health Care Fund $931,529 0.06% Global Industrials Fund N/A N/A Global Natural Resources Fund $1,407,667 0.18% Global Technology Fund N/A N/A Global Telecommunications Fund N/A N/A Global Utilities Fund $509,439 0.09% N/A indicates that fund has not completed its first full year of operation. Brokerage commissions paid to brokers who also provided research Percentage of funds services average net assets Global Consumer Fund N/A N/A Global Energy Fund N/A N/A Global Financials Fund N/A N/A Global Health Care Fund $384,211 0.02% Global Industrials Fund N/A N/A Global Natural Resources Fund $690,484 0.09% Global Technology Fund N/A N/A Global Telecommunications Fund N/A N/A Global Utilities Fund $169,514 0.03% N/A indicates that fund has not completed its first full year of operation. Additional information regarding Putnams brokerage selection procedures is included in the SAI. Combining the brokerage commissions (if any) paid by each fund during the last fiscal year (as a percentage of the funds average net assets) with the funds Total Annual Fund Operating Expenses ratio for class A shares results in a combined cost ratio. The following table shows the combined cost ratio (as a percentage of each funds average net assets) for class A shares for the last fiscal year. 28 Prospectus Combined cost ratio Global Consumer Fund N/A Global Energy Fund N/A Global Financials Fund N/A Global Health Care Fund 1.30% Global Industrials Fund N/A Global Natural Resources Fund 1.36% Global Technology Fund N/A Global Telecommunications Fund N/A Global Utilities Fund 1.27% N/A indicates that fund has not completed its first full year of operation. Because different types of funds use different trading procedures, investors should exercise caution when comparing brokerage commissions and combined cost ratios for different types of funds. For example, while brokerage commissions represent one component of the funds transaction costs, they do not reflect any undisclosed amount of profit or mark-up included in the price paid by the fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). Another factor in transaction costs is a funds portfolio turnover rate, which measures how frequently a fund buys and sells investments. A portfolio turnover rate of 100%, for example, would mean that a fund sold and replaced securities valued at 100% of the funds assets within a one-year period. Funds with high turnover may be more likely to realize capital gains that must be distributed to shareholders as taxable income. High turnover may also cause a fund to pay more brokerage commissions and other transaction costs, which may detract from performance. A funds portfolio turnover rate and the amount of brokerage commissions it pays will vary over time based on market conditions. Prospectus 29 The following funds portfolio turnover rates for the past five fiscal years compared with the average turnover rates for the funds Lipper categories were as follows: Turnover Comparison Putnam Global Health Care Fund 19% 12% 17% 31% 50% Lipper Health/Biotechnology Funds Average* 98% 105% 132% 154% 258% Putnam Global Natural Resources Fund 99% 64% 56% 81% 74% Lipper Global Natural Resources Funds Average* 74% 96% 127% 136% 236% Putnam Global Utilities Fund 28% 42% 65% 39% 30% Lipper Utility Funds Average* 71% 85% 104% 122% 203% * Average portfolio turnover rate of funds viewed by Lipper Inc. as having the same investment classification or objective as the fund. The Lipper category average portfolio turnover rate is calculated using the portfolio turnover rate for the fiscal year end of each fund in the Lipper category. Fiscal years may vary across funds in the Lipper category, which may limit the comparability of the funds portfolio turnover rate to the Lipper average. Comparative data for the last fiscal year is based on information available as of December 31, 2008.  Global Health Care Fund changed Lipper classifications in January 2009. The prior classification was Lipper Health/Biotechnology Funds and the new is Lipper Global Health/Biotechnology Funds. Peer group turnover data in the table for all periods reflects the prior classification.  Global Natural Resources Fund changed Lipper classifications in May 2008. The prior classifica-tion was Lipper Natural Resources Funds and the new is Lipper Global Natural Resources Funds. Peer group turnover data in the table from 2004-2007 reflects the prior classification while the 2008 data reflects the new classification. For Global Consumer Fund, Global Energy Fund, Global Financials Fund, Global Industrials Fund, Global Technology Fund and Global Telecommunications Fund , portfolio turnover rates are not available as these funds have not yet completed their first full year of operation.  Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of its portfolio holdings. For more specific information on each funds portfolio, you may visit the Putnam Investments website, www.putnam.com/individual, where each funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month, and full portfolio holdings may be viewed beginning on the last business day of the month after the end of each calendar quarter. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. 30 Prospectus Who oversees and manages the funds? The funds trustees As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam Funds Board of Trustees oversees the general conduct of each funds business and represents the interests of the Putnam fund shareholders. The Putnam Funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review each funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services, as well as the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Funds Trustees One Post Office Square Boston, MA 02109 The funds investment manager The Trustees have retained Putnam Management to be each funds investment manager, responsible for making investment decisions for each fund and managing each funds other affairs and business. Global Consumer Fund, Global Energy Fund, Global Financials Fund, Global IndustrialsFund, Global Technology Fund and Global Telecommunications Fund each pay Putnam Management a monthly management fee for these services based on the respective funds average net assets as follows: 0.70% of the first $500 million of average net assets; 0.60% of the next $500 million of average net assets; 0.55% of the next $500 million of average net assets; 0.50% of the next $5 billion of average net assets; 0.475% of the next $5 billion of average net assets; 0.455% of the next $5 billion of average net assets; 0.44% of the next $5 billion of average net assets; 0.43% of the next $5 billion of average net assets; Prospectus 31 0.42% of the next $5 billion of average net assets; 0.41% of the next $5 billion of average net assets; 0.40% of the next $5 billion of average net assets; 0.39% of the next $5 billion of average net assets; 0.38% of the next $8.5 billion of average net assets; and 0.37% of any excess thereafter. Global Health Care Fund The basis for the Trustees approval of the funds management contract described below is discussed in the funds annual report to shareholders dated August 31, 2008. The fund pays Putnam Management a quarterly management fee for these services based on the funds average net assets. The fund paid Putnam Management a management fee (after applicable waivers) of 0.60% of average net assets for the funds last fiscal year. Putnam Managements address is One Post Office Square, Boston, MA 02109. Global Natural Resources Fund The basis for the Trustees approval of the funds management contract and the sub-management and sub-advisory contracts described below is discussed in the funds annual report to shareholders dated August 31, 2008. The fund pays Putnam Management a quarterly management fee for these services based on the funds average net assets. As approved by the Board of Trustees, subject to shareholder approval of an amended and restated management contract for the fund, the frequency with which the fund calculates and pays management fees to Putnam Management will be revised from a quarterly fee to a monthly fee. The fund paid Putnam Management a management fee (after applicable waivers) of 0.66% of average net assets for the funds last fiscal year. Putnam Managements address is One Post Office Square, Boston, MA 02109. Global Utilities Fund The basis for the Trustees approval of the funds management contract and the sub-management and sub-advisory contracts described below is discussed in the funds annual report to shareholders dated October 31, 2008. The fund pays Putnam Management a quarterly management fee for these services based on the funds average net assets. The fund paid Putnam Management a management fee (after applicable waivers) of 0.67% of average net assets for the funds last fiscal year. Putnam Managements address is One Post Office Square, Boston, MA 02109. 32 Prospectus For all Global Sector funds Putnam Management has retained its affiliate, Putnam Investments Limited (PIL), to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management, PIL, which provides a full range of international investment advisory services to institutional and retail clients, is responsible for making investment decisions for the portion of the assets of each fund that it manages. Putnam Management (and not the funds) pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of each fund managed by PIL. PILs address is Cassini House, 5759 St Jamess Street, London, England, SW1A 1LD. Putnam Management and PIL have retained their affiliate, The Putnam Advisory Company, LLC (PAC), as a sub-adviser to manage a separate portion of the assets of each fund. Subject to the supervision of Putnam Management or PIL, as applicable, PAC is responsible for making investment decisions for the portion of the assets of each fund that it manages. Putnam Management or PIL, as applicable (and not the funds), pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average aggregate net asset value of the portion of the assets of each fund managed by PAC. PAC, which provides financial services to institutions and individuals through separately-managed accounts and pooled investment vehicles, has its headquarters at One Post Office Square, Boston, MA 02109.  Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of each respective funds portfolio. Global Consumer Fund Portfolio Managers Joined fund Employer Positions over past five years Timothy Codrington 2008 Putnam Investments Analyst 1997  Present Walter Scully 2008 Putnam Investments Analyst 1996  Present  Other funds managed by the funds portfolio managers; compensation. As of April 30, 2009, the funds portfolio managers did not serve as portfolio managers of any other Putnam funds. Messrs. Codrington and Scully may, however, manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals, as well as information about the structure of and methods used to determine Messrs. Codringtons and Scullys compensation. Prospectus 33 Global Energy Fund Portfolio Managers Joined fund Employer Positions over past five years Steven Curbow 2008 Putnam Investments Analyst December 2008  Present Independence Analyst, Portfolio Manager Investments, L.L.C. and Director of Fundamental October, 1999  2008 Research Jessica Wirth 2008 Putnam Investments Analyst 2004  Present Previously, Investment Associate  Other funds managed by the funds portfolio managers; compensation. As of April 30, 2009, Mr. Curbow also served as a portfolio manager of Putnam Global Natural Resources Fund. Mr. Curbow and Ms. Wirth may also manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals, as well as information about the structure of and methods used to determine Mr. Curbows and Ms. Wirths compensation. Global Financials Fund Portfolio Managers Joined fund Employer Positions over past five years David Hilder 2008 Putnam Investments Analyst, Sector Team Leader 2008  Present Bear Stearns & Co. Managing Director, Equity 2001  July, 2008 Research Analyst David Morgan 2008 Putnam Investments Analyst Limited 2004  Present Citigroup Asset Director, Equity Analyst, Management European Financials Prior to June, 2004  Other funds managed by the funds portfolio managers; compensation. As of April 30, 2009, the funds portfolio managers did not serve as portfolio managers of any other Putnam funds. Messrs. Hilder and Morgan may, however, manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals, as well as information about the structure of and methods used to determine Messrs. Hilders and Morgans compensation. 34 Prospectus Global Health Care Fund Portfolio Managers Joined fund Employer Positions over past five years Kelsey Chen 2005 Putnam Management Analyst, Sector Team Leader 2000  Present Previously, Analyst Christopher Stevo 2009 Putnam Management Analyst 1999  Present  Other funds managed by the funds portfolio managers, compensation. As of April 30, 2009, the funds portfolio managers did not serve as portfolio managers of any other Putnam funds. Ms. Chen and Mr. Stevo may, however, manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by these individuals, as well as information about the structure of and methods used to determine their compensation. Global Industrials Fund Portfolio Manager Joined fund Employer Positions over past five years David Gerber 2008 Putnam Investments Analyst, 1996  Present Previously, Portfolio Manager  Other funds managed by the funds portfolio manager; compensation. As of April 30, 2009, the funds portfolio manager did not serve as a portfolio manager of any other Putnam funds. Mr. Gerber may, however, manage other accounts and variable trust funds managed by Putnam Management or an affiliate. The SAI provides additional information about other accounts managed by this individual, as well as information about the structure of and methods used to determine Mr.
